Where certain injuries or diseases are compensable under the Workmen's Compensation Act the employee who has accepted the Act may not resort to an action at common law for negligence, but it is equally true, of course, that where no right of recovery for a particular kind of injury or disease is given by the Act the common-law remedy remains undisturbed. In my opinion, the *Page 119 
provision that cases of partial disability due to silicosis are not compensable under the statute is not analogous to a provision, for example, that compensation is not payable for the first week of disability resulting from any injury. The one-week provision merely limits the amount that may be recovered in the case of an injury covered by the act, but partial disability and total disability silicosis cases seem to me to be entirely distinct kinds or classes of cases, the exclusion of either of which from the Workmen's Compensation Act allows that kind or class to continue under the principles of common-law liability.
I would reverse the judgment of the court below.
Mr. Justice MAXEY joins in this dissent.